—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services dated September 17, 1996, which affirmed a decision of a Hearing Officer dated June 25, 1996, after a Tier III Superintendent’s hearing, finding the petitioner guilty of violating an institutional rule and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner, an inmate at the Green Haven Correctional Facility, was charged in a misbehavior report with violating a prison rule which prohibits the possession of contraband that may be classified as a weapon. The petitioner pleaded not guilty to the charge at his Tier III hearing. At the conclusion of the hearing, the Hearing Officer found the petitioner guilty of the charge and imposed a penalty. After an unsuccessful administrative appeal, the petitioner commenced this proceeding pursuant to CPLR article 78 challenging the determination.
The petitioner’s claim that he was denied adequate assistance by the inmate assistant he selected because the assistant did not provide him with the results of an interview with a particular correction officer is without merit. The petitioner was fully able to examine the correction officer at the hearing and to present his defense to the Hearing Officer (see, Matter of Wright v Scully, 124 AD2d 805; Matter of Serrano v Coughlin, 152 AD2d 790).
The petitioner’s remaining contentions are without merit. Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.